Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT made effective as of the 17th day of March, 2008 ("Effective
Date").
 
BETWEEN:
 
ELMWORTH ENERGY CORPORATION, a body corporate with an office in the City of
Calgary, in the Province of Alberta (the "Corporation")
 


 
- and -
 
Ronald Hietala, a resident of the City of Calgary, in the Province of Alberta
(the "Employee")
 


 
WHEREAS the Corporation wishes to employ the Employee and the Employee wishes to
be employed by the Corporation;
 
AND WHEREAS the Corporation and the Employee have agreed that the employment of
the Employee by the Corporation will be in accordance with the terms of this
Agreement;
 
NOW THEREFORE, the parties agree as follows:
 


 
ARTICLE 1
DEFINITIONS AND INTERPRETATION
 
1.1
Definitions

 
In this Agreement, the following defined terms shall have the meanings set forth
below:
 

 
(a)
"Affiliate" and "Associate" have the meanings set forth in the Business
Corporations Act (Alberta);

 

 
(b)
"Annual Salary" means the annual salary of the Employee described in Clause 3.1;

 

 
(c)
"Board of Directors" means the Board of Directors of the Corporation;

 

 
(d)
"Bonus" shall mean the bonus entitlement of the Employee described in Schedule
"A";

 

 
(e)
"Confidential Information" means information, data, technology, material or
other property, of any kind and in whatever form, that is confidential or
proprietary to the Corporation or any Affiliate or Associate, including without
limitation: engineering reports, geological information, maps, well data,
prospect data and seismic information, financial data or any other information,
the disclosure of which could be reasonably expected to materially adversely
affect the Corporation or any Affiliate or Associate or which the Corporation or
any Affiliate or Associate is obliged by contract or law to treat as
confidential. Confidential Information does not include information which is or
becomes generally available to the public, other than as a result of a
disclosure in violation of this Agreement, information which the Employee can
conclusively establish was already lawfully in the possession of the Employee
prior to the Employee's employment with the Corporation or information, the
disclosure of which is required by regulation or law;

 
 
 

--------------------------------------------------------------------------------

 
 

 
(f)
"Date of Termination" shall mean the date of cessation of the Employee's
employment with the Corporation, regardless of the reason for cessation of
employment;

 

 
(g)
"Just Cause" means any act or course of conduct which at law constitutes just
cause and shall include, without limitation:

 

 
(i)
the continued failure by the Employee to substantially perform duties according
to the terms of employment after the Corporation has given the Employee
reasonable notice of such failure and a reasonable opportunity to correct it;

 

 
(ii)
a breach of any provision in Article 5 (provided that the Corporation acts in
good faith in determining that such a breach constitutes Just Cause) or a
material breach of any other provision of this Agreement;

 

 
(iii)
the conviction of the Employee of an indictable offence or fraud; or

 

 
(iv)
fraud, theft or wilful misconduct by the Employee that relates to or affects the
Corporation or the Employee's employment with the Corporation;

 

 
(h)
"Perquisites" means the perquisites set out in Schedule "B";

 

 
(i)
"Person" means any individual, corporation, limited liability corporation,
limited or general partnership, joint venture, association, joint-stock
corporation, trust, plan, unincorporated organization or government or any
agency or political subdivisions thereof;

 

 
(j)
"Protected Interests" shall mean all current projects that the Corporation is
actively exploring at the time of the termination of the Employee's employment,
as well as those projects that are planned, as disclosed in the Corporation's
public filings or press releases;

 

 
(k)
"Severance Amount" means a lump sum amount representing the Annual Salary
payable for a period of three (3) months plus one additional month for each
completed year of employment with the Corporation up to a maximum of twelve (12)
months, less applicable statutory deductions; and

 

 
(l)
"Stock Option Plan" means the Triangle Petroleum Corporation 2005 and 2007
Incentive Stock Plans, in force from time to time and any agreements or
confirmations.

 
 
2

--------------------------------------------------------------------------------

 
ARTICLE 2
EMPLOYMENT
 
2.1
Engagement

 
Subject to the terms and conditions hereof, the Corporation shall employ the
Employee as the President of the Corporation and President of Triangle USA
Petroleum Corporation. The Employee hereby accepts such employment in accordance
with the terms and conditions of this Agreement. The Employee agrees to perform
those duties and functions and have those responsibilities which are normally
associated with the position, in addition to carrying out such other duties and
responsibilities as are assigned from time to time.
 
2.2
Performance

 
The Employee shall devote substantially full time, energy, skill and best
efforts to the performance of duties hereunder, in a manner which will
faithfully and diligently further the business and interests of the Corporation.
The Employee shall at all times comply with all applicable laws and instructions
of the Corporation and shall comply with all policies of the Corporation.
 
2.3
Term

 
This Agreement shall be for an indefinite period and may be terminated by the
Employee or the Corporation in accordance herewith.
 
ARTICLE 3
REMUNERATION and BENEFITS
 
3.1
Annual Salary

 
As consideration for the services provided herein, the Corporation shall pay to
the Employee an Annual Salary of $200,000 in arrears by semi-monthly instalments
during the term of this Agreement. The Annual Salary will be reviewed by the
Corporation annually.
 
3.2
Bonus

 
The Employee shall be eligible to receive a Bonus, based on the Employee's
individual performance in accordance with Schedule "A". The Bonus structure and
targets will be reviewed by the Corporation annually.
 
3.3
Stock Options

 
During the term of this Agreement and at the discretion of the Board of
Directors, the Employee will be eligible to participate in the Stock Option
Plan. All issuances shall be subject to applicable stock exchange approvals and
shall be made in accordance with applicable securities legislation and the Stock
Option Plan.
 
3.4
Expenses

 
The Corporation shall reimburse the Employee for all reasonable travelling and
other expenses actually and properly incurred in connection with the Employee's
duties. For all such expenses, the Employee shall furnish the Corporation with
such statements, receipts or other reasonable documentation and within the
applicable time period as may be reasonably required by the Corporation.
 
 
3

--------------------------------------------------------------------------------

 
 
3.5
Benefits

 
The Employee shall participate in all employment benefits that the Corporation
provides for its employees, unless such benefits are relinquished by the
Employee. The Corporation shall provide benefits in accordance with the formal
plan documents or policies, and any issues with respect to entitlement or
payment of benefits shall be governed by the terms of such documents or policies
establishing the benefit in issue.
 
3.6
Perquisites

 
The Employee shall be entitled to receive the perquisites set out in Schedule
"B".
 
3.7
Vacation

 
The Employee shall be entitled to six (6) weeks paid annual vacation.
 
ARTICLE 4
TERMINATION OF EMPLOYMENT
 
4.1
Termination by the Corporation for Just Cause

 

 
(a)
The Corporation may, at any time, immediately terminate the Employee's
employment for Just Cause by giving written notice setting forth the nature of
the Just Cause.

 

 
(b)
The Employee may terminate employment with the Corporation for any reason upon
sixty (60) days' written notice.

 

 
(c)
If the Employee's employment is terminated either by the Corporation for Just
Cause, the Corporation shall pay to the Employee, within five (5) business days
following the Date of Termination, the amount of unpaid Annual Salary to and
including the Date of Termination, plus all outstanding vacation pay and expense
reimbursements (in each case less applicable withholdings and deductions).

 
4.2
Termination by the Corporation Without Just Cause

 

 
(a)
The Corporation may, in its absolute discretion, immediately terminate the
Employee's employment at any time without Just Cause, for any reason.

 

 
(b)
If the Employee's employment is terminated either by the Corporation without
Just Cause or by the Employee for Good Reason, then the Corporation shall pay to
the Employee, less statutory withholdings:

 

 
(i)
the amount of unpaid Annual Salary to and including the Date of Termination,

 

 
(ii)
all outstanding vacation pay and expense reimbursements, and

 

 
(iii)
within five (5) business days of receipt of an executed release, the Severance
Amount.

 
 
4

--------------------------------------------------------------------------------

 
 

 
(iv)
In the event that there is a change in control resulting in termination, the
Severance Amount shall be deemed to be 12 months of base salary.

 
4.3
Payment of Termination Amount

 
The Severance Amount payable to the Employee pursuant to Sections 4.2(b) shall
not be reduced in any respect in the event that the Employee shall secure or
shall not reasonably pursue alternative employment following the termination of
the Employee's employment.
 
4.4
Resignation from Offices and Directorships

 
Effective on the Date of Termination, the Employee shall resign from all offices
in the Corporation and shall not be entitled to receive any payment or
compensation for loss of office or otherwise by reason of the resignation.
 
4.5
Options

 
In the event of termination of the Employee's employment, any options granted
under the terms of the Stock Option Plan must be exercised in accordance with
and shall expire in accordance with the Stock Option Plan.
 
4.6
Return of Property

 
On the Date of Termination, the Employee shall promptly surrender to the
Corporation all information in whatever form (including all Confidential
Information) and any other documents, materials, data, property, information and
equipment belonging to the Corporation or relating to the Corporation's business
in his possession, custody or control, and the Employee shall not thereafter
retain or deliver to any other Person any of the foregoing or any summary or
memorandum thereof.
 
 
ARTICLE 5
CONFIDENTIALITY AND NON-Competition
 
5.1
Confidentiality

 

 
(a)
During the period of employment with the Corporation and at any time thereafter,
the Employee shall receive and hold all Confidential Information absolutely
secret, undisclosed, in trust and in confidence, and shall comply with the
Corporation's policies and guidelines and use best efforts for the protection of
Confidential Information.

 

 
(b)
The Employee shall not reveal or disclose to any Person outside the Corporation
or use for Employee's own benefit, whether by private communication or by public
address or publication or otherwise, any Confidential Information without the
Corporation's specific written authorization or except as required by a
mandatory provision of applicable law, provided however, that prior to any
unauthorized use or disclosure of Confidential Information that is required by
law, the Employee shall give the Corporation reasonable prior notice of any
disclosure of Confidential Information required by law and, if requested by the
Corporation, shall use reasonable efforts to obtain a protective order or
similar protection for the Corporation and shall permit and cooperate with any
effort by the Corporation to obtain such an order. The Employee shall take such
action as is reasonably necessary to ensure that no other employee, agent,
contractor or associate of the Corporation, or any family member of the Employee
or other person discloses or permits the disclosure of any Confidential
Information.

 
 
5

--------------------------------------------------------------------------------

 
 

 
(c)
All originals, copies and other forms of Confidential Information, however and
whenever produced, shall be the sole property of the Corporation, not to be
removed from the premises or custody of the Corporation, except in the normal
course of business.

 
5.2
Non-Competition

 

 
(a)
The Employee agrees that for a period of time commencing on the Date of
Termination and extending for twelve (12) months (the "Period"), the Employee
shall not be employed by, consult for, act as an officer or director for or
provide services to any Person which has an interest in or seeks to gain an
interest in the Protected Interests.

 

 
(b)
During the Period, the Employee shall not directly or indirectly solicit or
attempt to solicit any employee of the Corporation with a view of having that
employee resign his or her employment to accept employment with any other
Person.

 

 
(c)
Nothing contained in this Article 5 shall prohibit the Employee from being
involved as an investor or shareholder in securities issued by corporations that
have, or seek to have, an interest in the Protected Interests where such
investment constitutes not more than 5% of the outstanding securities of a
corporation whose shares are traded on a national security exchange, so long as
the Employee has no participation in the management of such business or
corporation.

 
5.3
Acknowledgement

 
The Employee acknowledges and agrees that:
 

 
(a)
As a result of the acquisition of Confidential Information, the Employee will
occupy a position of trust and confidence with the Corporation and its
Affiliates and Associates and the Employee's position of trust and knowledge of
Confidential Information would enable the Employee to put the Corporation at a
significant competitive disadvantage if the Employee breaches the restrictions
in this Article 5;

 

 
(b)
The Employee hereby confirms and agrees that the covenants and restrictions
contained in this Article 5 are reasonable and valid and are each of a special,
unique and extraordinary character, the breach or abrogation of which cannot be
adequately compensated by damages in an action at law. The Employee further
acknowledges and agrees that the Corporation would suffer irreparable injury in
the event of any breach by the Employee of his obligations under any such
covenant or restriction and it shall be reasonable for the Corporation to seek
injunctive and/or other equitable relief to prevent or rectify any breach or
threatened breach of the covenants and restrictions in this Article 5 and that
the Corporation seeking such equitable relief shall be in addition to, and not
in substitution for, any other remedies or actions available to the Corporation
at law or in equity.

 

 
(c)
Any breach of this Article 5 shall constitute grounds for termination of the
Employee's employment for Just Cause.

 
 
6

--------------------------------------------------------------------------------

 
 
5.4
Survival

 
Notwithstanding the termination of this Agreement and the Employee's employment,
the provisions of this Article 5 shall survive such termination and be
continuing obligations.
 
ARTICLE 6
GENERAL
 
6.1
Enurement

 
This Agreement shall enure to the benefit of and be binding upon the
Corporation, its successors and permitted assigns.
 
6.2
Notices

 
Any notice required or permitted to be given under this Agreement shall be in
writing and shall be properly given if delivered personally, by telecopy, by
prepaid courier service or by certified or prepaid registered mail, addressed as
follows (or to such other address provided by one party to the other party):
 
Employee:
Ronald Hietala
Corporation:
Suite 1250, 521 Third Avenue S.W.
Calgary, Alberta T2P 3T3
Attn: President
   

Any such notice shall be deemed to be received (i) on the date of delivery, if
delivered by hand, (ii) one (1) business day after delivery, if delivered by
courier, (iii) one (1) business day following receipt of an appropriate
electronic confirmation, if sent by telecopy, and (iv) five (5) business days
following the date of mailing, if mailed.
 
6.3
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws in
force in the Province of Alberta and the parties attorn to the jurisdiction of
the courts of the Province of Alberta.
 
6.4
Entire Agreement

 
This Agreement shall constitute the entire agreement between the Employee and
the Corporation in respect of the matters set forth herein. Except as otherwise
specified herein or in writing by the Corporation after the date hereof, to the
extent of any conflict or inconsistency between the terms of this Agreement and
any other agreement or document between the Employee and the Corporation or
otherwise related to the Employee's employment with the Corporation, this
Agreement shall govern to the extent of such inconsistency or conflict.
 
6.5
Severability

 
The provisions of this Agreement shall be deemed severable. If any provision of
this Agreement shall be held unenforceable by any court of competent
jurisdiction, such provision shall be modified to the extent necessary to be
enforceable, and the remaining provisions shall remain in full force and effect.
 
 
7

--------------------------------------------------------------------------------

 
 
6.6
Amendments and Waivers

 
All modifications, amendments and supplements to this Agreement must be made in
writing and signed by both parties. No waiver by any party hereto of any
provision hereof or of any breach of this Agreement shall be effective or
binding unless such waiver is in writing, and any such waiver shall not limit or
affect such party's rights with respect to any future breach.
 
6.7
Counterparts

 
This Agreement may be signed in two (2) counterparts, each of which shall be
deemed an original and both of which shall together constitute the same
instrument.
 
6.8
Legal Advice

 
The Employee acknowledges having had the opportunity to seek independent legal
advice in connection with negotiation and execution of this Agreement.
 
IN WITNESS WHEREOF this Agreement has been executed by the parties hereto:
 

                                               
Witness to the signature of
   





 
8

--------------------------------------------------------------------------------

 





SCHEDULE "A"
BONUS




The Employee shall be eligible to receive an annual Bonus, calculated based upon
the following criteria:

     

 
1)
Net asset value

 
2)
Stock market share price

 
3)
Finding and development costs

 
4)
Cash flow per share

 
5)
Production growth

  6) Discretionary component.

 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE "B"
PERQUISITES




The Employee shall be entitled to receive the following Perquisites during the
term of employment under this Agreement:


1.
Reimbursement for the monthly cost of parking;



2.
Reimbursement of annual professional dues.

 


 